Case 19-15681-elf   Doc 53-2 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                         Exhibit A - Note Page 1 of 8
Case 19-15681-elf   Doc 53-2 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                         Exhibit A - Note Page 2 of 8
Case 19-15681-elf   Doc 53-2 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                         Exhibit A - Note Page 3 of 8
Case 19-15681-elf   Doc 53-2 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                         Exhibit A - Note Page 4 of 8
Case 19-15681-elf   Doc 53-2 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                         Exhibit A - Note Page 5 of 8
Case 19-15681-elf   Doc 53-2 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                         Exhibit A - Note Page 6 of 8
Case 19-15681-elf   Doc 53-2 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                         Exhibit A - Note Page 7 of 8
Case 19-15681-elf   Doc 53-2 Filed 06/11/20 Entered 06/11/20 15:20:04   Desc
                         Exhibit A - Note Page 8 of 8
